                                                                                        FILED
          Case 1:20-cv-00585-UNA Document 3 Filed 04/23/20 Page 1 of 1


                                                                                            4/23/2020
                              UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                              FOR THE DISTRICT OF COLUMBIA

Sandra Castro,                                 )
                                               )
                               Plaintiff,      )
                                               )
                 v.                            )              Civil Action No. 20-0585 (UNA)
                                               )
Party City of Bailey’s Crossroads, Inc.,       )
                                               )
                               Defendant.      )

                                  MEMORANDUM OPINION

       This plaintiff filed a civil action last year following the Virginia Employment

Commission’s decision to deny her application for unemployment benefits. The Court dismissed

the complaint without prejudice for lack of subject matter jurisdiction. See Castro v. Party City of

Bailey’s Crossroads, Inc., No. 1:19-cv-1598 (D.D.C. June 12, 2019). The plaintiff appealed, and

the United States Court of Appeals for the District of Columbia Circuit dismissed the appeal for

lack of prosecution. See Castro v. Party City of Bailey’s Crossroads, Inc., No. 17-7115 (D.C. Cir.

Jan. 22, 2020). Now before the Court is the plaintiff’s new complaint which, in essence, is an

effort to pursue the appeal. The D.C. Circuit’s dismissal of the plaintiff’s prior appeal is a matter

over which this Court lacks jurisdiction. See, e.g., Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th

Cir. 1979) (“[I]t seems axiomatic that a lower court may not order the judges or officers of a higher

court to take an action.”).

       The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint and this civil action without prejudice for lack of subject matter jurisdiction.

An Order is issued separately.

DATE: April 23, 2020                                  AMY BERMAN JACKSON
                                                      United States District Judge
